MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Mar 30 2017, 7:42 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery A. Earl                                          Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Morris III,                                       March 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A01-1609-CR-2191
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Karen M. Love,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         32D03-1405-CM-393



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1609-CR-2191 | March 30, 2017    Page 1 of 5
[1]   Robert Morris III appeals the trial court’s order revoking his probation, arguing

      that there is insufficient evidence supporting the revocation. On July 7, 2014,

      Morris pleaded guilty to Class A misdemeanor operating a vehicle while

      intoxicated, endangering a person. The trial court sentenced Morris to 365 days

      in jail with 233 days suspended to probation. One of the conditions of Morris’s

      probation was that he refrain from consuming alcohol. He was released to

      probation on February 2, 2016.


[2]   On August 4, 2016, the State filed a notice of probation violation, alleging that

      a random urine screen revealed that Morris had consumed alcohol. The trial

      court held a hearing on the alleged violation on September 13, 2016. Morris’s

      probation officer testified that she conducted a random urine screen on Morris

      on July 12, 2016. When she received the results of the screen from the

      laboratory, she learned that the urine tested positive for Ethyl Glucuronide

      (ETG) and Ethyl Sulfate (ETS). The following discussion then occurred:

              Question:        And in your training and experience as a Probation
                               Officer what do those refer to?


              Answer:          ETG is a direct metabolite of alcohol also known as
                               ethanol used to detect recent alcohol ethanol
                               ingestion up to 80 hours. Ethyl sulfate or ETS is a
                               confirmation of that test.


              Question:        And the numbers on there, does that mean that the
                               lab has confirmed that that was a positive result?


              Answer:          Yes, sir.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1609-CR-2191 | March 30, 2017   Page 2 of 5
               Question:          Did Mr. Morris report taking any medications that
                                  might interfere with the result of that test?


               Answer:            No, sir he did not.


      Tr. p. 8.


[3]   Morris argues that this evidence is insufficient because the probation officer was

      not an expert qualified to explain the results of the toxicology report1 and

      because there was insufficient evidence that the probation department followed

      proper procedures in obtaining the urine sample. With respect to his first

      argument, we note that no objection was lodged regarding the probation

      officer’s qualifications to testify regarding the results of the urine screen. The

      probation officer testified based on her training and experience, and the trial

      court was entitled to rely on her testimony in that regard. Morris’s arguments

      to the contrary (including a contention that he had taken Nyquil shortly before

      the urine screen) amount to a request that we reweigh the evidence and re-

      assess witness credibility. We are not permitted to do so, and find the probation

      officer’s testimony sufficient to support the trial court’s order. See Ind. Code §

      35-38-2-3(f) (State must prove probation violation by a preponderance of the

      evidence); Pierce v. State, 44 N.E.3d 752, 754-55 (Ind. Ct. App. 2015) (noting




      1
        Morris did not object to the admissibility of the testimony regarding the urine sample or to the laboratory
      report itself. He explicitly states on appeal that he is challenging the sufficiency of the evidence rather than its
      admissibility. Reply Br. p. 4.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1609-CR-2191 | March 30, 2017                   Page 3 of 5
      that when reviewing a probation revocation proceeding, we neither reweigh the

      evidence nor judge witness credibility).


[4]   As to Morris’s second argument—that the State did not establish that proper

      procedures were followed in obtaining the urine sample—the probation officer

      testified as follows:


              Mr. Morris was asked to sign a sheet stating what prescription
              medication he had taken, any over the counter medication, to
              either admit or deny any illegal drug use or any alcohol
              consumption. He then signs the paper work, a male officer . . .
              signed the paperwork and [the male officer] escorted Mr. Morris
              into the male testing bathroom where he submitted his urine
              sample. It was then sealed and sent to Redwood Toxicology via
              FedEx.


      Tr. p. 6-7. The probation officer then affirmed that those are the probation

      department’s standard procedures for obtaining a urine sample. Id. at 7.

      Morris contends that he noticed irregularities in the submission of his sample;

      specifically, he claims that the male officer asked Morris to rinse out the sample

      cup before he urinated in it. Id. at 14. This amounts to a request that we

      reweigh evidence and re-assess witness credibility. We decline to do so. The

      probation officer’s testimony, alone, is sufficient to support a conclusion that

      proper procedures were followed in obtaining Morris’s urine sample. See Pierce,
44 N.E.3d at 755 (in reviewing probation revocation, we consider only the

      evidence favorable to the trial court’s order and all reasonable inferences that

      may be drawn therefrom). We find the evidence sufficient.



      Court of Appeals of Indiana | Memorandum Decision 32A01-1609-CR-2191 | March 30, 2017   Page 4 of 5
[5]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1609-CR-2191 | March 30, 2017   Page 5 of 5